DETAILED CORRESPONDENCE
Claims 1, 3-4, and 16-29 are pending.  Of these, claims 1, 3-4, and 16-17 are withdrawn as directed to a nonelected invention.  Therefore, claims 18-29 are under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2021 has been entered.
Status of the Rejections
The 103 rejection is withdrawn in view of the amendment, but a new rejection is applied incorporating the teachings of a new secondary references, Lucia et al.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 18-29 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Schwartz et al. (US Pat. Pub. 2006/0194008; of record) in view of Herrman (US Pat. Pub. 2006/0095120; of record), Yoshinari et al. (Biomaterials 23 (2002) 2879-2885; of record), Dunn et al. (IDrugs 1998 1(4):429-441; of record in IDS), and Lucia et al. (IEEE Transactions on Industrial Electronics vol. 61 pp. 2509-2520 (2013)).
As to claims 18-27, Schwartz discloses a method of forming a coated stent (a “vascular endoprosthesis”) comprising a metallic surface, the method comprising the step of covalently bonding to the metallic surface a plurality of phosphonate moieties to form a continuous phosphonate coating on the metallic surface (paragraphs 5, 9, and 23).  Schwartz discloses the group density of the phosphorus containing group at paragraphs 25-26.  Although Schwartz teaches embodiments wherein the phosphonate layer may be derivatized to provide a clinically desired functionality, Schwartz also teaches that the phosphonic layer may itself comprise the desired functionality (paragraph 22), such that it is the outermost layer as recited by the claims.  The desired clinical functionality may be an anti-inflammatory property of the coating that treats restinosis (paragraph 11).  Schwartz does not teach eluting the phosphonate from the coating, as required by the base claims.  
As to claims 18-29, Schwartz does not further expressly disclose that the phosphonate is a bisphosphonate as recited by the base claims and which has the structure recited by claims 18-19 and 22, or that the coating step is performed by immersing the metallic substrate in a liquid carrier comprising the bisphosphonic acid at a temperature of at least 70 degrees Celsius and wherein the metallic substrate is heated by induction during the coating as recited by the base claims, or that the coating 
Hermann discloses a stent (an “endovascular prosthesis”) that may be metallic, the stent comprising a therapeutic agent for treatment of restenosis, wherein the agent may be a bisphosphonate (paragraphs 1, 15, 29, 37).  
Yoshinari discloses the immobilization of bisphosphonates on a metallic titanium implant, and teaches that the immobilization may be performed by immersing the implant in a solution of the bisphosphonate and liquid carrier for 24 hours at a temperature of 37 degrees Celsius (see Title, Abstract, and second to last paragraph on page 2880).  
Dunn teaches that bisphosphonates have anti-inflammatory properties(see throughout including the abstract), and that one example of such a bisphosphonate is etidronate ((a bisphosphonate within the scope of formula I of claims 18-19 and 22-23, where R1 is CH3, R2 is OH, and M1, M2, M3, and M4 are H)(Table 1).
Lucia is a review article on induction heating technology, and discloses that induction heating using a conductive coil is the heating techonology of choice in many industrial applications due to its advantages in the areas of efficiency, fast heating, safety, cleanness, accurate control, precision, and repeatability (Abstract; Figure 1 and second paragraph of the paper, and last paragraph of the seventh page of the paper). Lucia discloses a specific example of using induction heating at 150-300 degrees Celsius (which is within the at least 70 degrees Celsius range recited by the claims) to heat a metal part to which a glue coating is being applied in order to accelerate the process (Figure 13(c) and first paragraph of the eighth page).  Lucia teaches that the 
As to claims 18-29, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the present invention to modify the method of Schwartz by selecting etidronate as the type of phosphonate in the stent coating, since Schwartz does not limit the identity of the phosphonate and expressly teaches that it would be beneficial if the stent coating possesses anti-inflammatory/anti-restinosis properties, and Hermann expressly teaches that bisphosphonates possess anti-restinosis properties and that stents would benefit from comprising a bisphosphonate due to this property, and Dunn teaches that bisphosphonates possess anti-inflammatory properties and that one example of such a bisphosphonate is etidronate, such that the skilled artisan reasonably would have expected that the inclusion of etidronate in the phosphonate coating of the Schwartz stent would impart desirable anti-inflammatory and anti-restinosis properties to the stent.  It further would have been prima facie obvious to obtain the coating by immersing the stent in a liquid carrier comprising the bisphosphonic acid at a temperature of at least 70 degrees as recited by claim 18 and for 24 hours as recited by claims 26-27, and wherein induction In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It further would have been prima facie obvious to
 Regarding claim 28, it further would have been prima facie obvious to place the liquid carrier comprising the vascular endoprosthesis in a non-conductive container that is located inside of the conductive coil, because Lucia expressly teaches that inductive heating in a target object can be achieved by locating it inside of a conductive coil, and because the skilled artisan would have recognized that for endoprosthesis to be coated via immersion in a solution comprising the bisphosphonate and liquid carrier, the liquid carrier necessarily must be in a container in order to contain the liquid, and the Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art." Id. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C. 103(a). Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. MPEP 2141 III.  
Regarding claim 29, it further would have been prima facie obvious to vary the concentration of the bisphosphonic acid to be within the claimed range, because said amount is a result effective variable that will affect the amount of bisphosphonic acid that is available to be coated onto the vascular endoprosthesis, and therefore ability of the bisphosphonic acid coating to perform its function of preventing restinosis.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

In re Aller, 105 USPQ233
Response to Applicant’s Arguments
Applicant argues that the cited art does not disclose that the metallic substrate is heated by induction during the coating as recited by the claims as amended.
In response, the new grounds of rejection incorporate the teachings of Lucia et al. to provide a motivation to incorporate induction heating as discussed in the new grounds of rejection.
Applicant also argues that Yoshinari utilizes a temperature of 37 degrees Celsius while the present claims require at least 20 degrees Celsius, and that Yoshinari uses a salt of the bisphosphonate rather than the acid form.
In response, the new ground of rejection relies on Lucia’s express teaching of temperatures within the claimed range for use during an induction heating process.  
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The Examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Garen Gotfredson/
Examiner, Art Unit 1619

 
  /Patricia Duffy/ Primary Examiner, Art Unit 1645